UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 225 East Mason St. Suite 802 Milwaukee, WI 53202-3657 (Address of principal executive offices) (zip code) Luke E. Sims, President Eagle Capital Growth Fund, Inc. 225 East Mason St. Suite 802 Milwaukee, WI 53202-3657 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-1107 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011 thru 06/30/2012 Abbott Laboratories Inc. Ticker: ABT Security ID: 002824100 Meeting Date: 04/27/2012 Meeting Type: Annual Record Date: 02/29/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director R.J. Alpern FOR FOR MANAGEMENT 1-02 Elect Director R.S. Austin FOR FOR MANAGEMENT 1-03 Elect Director S.E. Blount FOR FOR MANAGEMENT 1-04 Elect Director W.J. Farrell FOR FOR MANAGEMENT 1-05 Elect Director E.M. Liddy FOR FOR MANAGEMENT 1-06 Elect Director N. McKinstry FOR FOR MANAGEMENT 1-07 Elect Director P.N. Novakovic FOR FOR MANAGEMENT 1-08 Elect Director W.A. Osborn FOR FOR MANAGEMENT 1-09 Elect Director S.C. Scott FOR FOR MANAGEMENT 1-10 Elect Director G.F. Tilton FOR FOR MANAGEMENT 1-11 Elect Director M.D. White FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Say on pay FOR FOR MANAGEMENT 4 Transparency in Animal Research AGAINST AGAINST SHAREHOLDER 5 Lobbying Disclosure AGAINST AGAINST SHAREHOLDER 6 Independent Board Chair AGAINST FOR SHAREHOLDER 7 Tax Gross-ups AGAINST AGAINST SHAREHOLDER 8 Equity Retention and Hedging AGAINST AGAINST SHAREHOLDER 9 Incentive Compensation AGAINST AGAINST SHAREHOLDER 10 Ban Accelerated Award Vesting AGAINST AGAINST SHAREHOLDER Automatic Data Processing Inc. Ticker: ADP Security ID: 53015103 Meeting Date: 11/08/2010 Meeting Type: Annual Record Date: 09/09/2010 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director Gregory Brenneman FOR FOR MANAGEMENT 1-02 Elect Director Leslie Brun FOR FOR MANAGEMENT 1-03 Elect Director Gary Butler FOR FOR MANAGEMENT 1-04 Elect Director Richard Clark FOR FOR MANAGEMENT 1-05 Elect Director Eric Fast FOR FOR MANAGEMENT 1-06 Elect Director Linda Gooden FOR FOR MANAGEMENT 1-07 Elect Director Glenn Hubbard FOR FOR MANAGEMENT 1-08 Elect Director John Jones FOR FOR MANAGEMENT 1-09 Elect Director Enrique Salem FOR FOR MANAGEMENT 1-10 Elect Director Gregory Summe FOR FOR MANAGEMENT 2 Appointment of auditor FOR FOR MANAGEMENT 3 Advisory vote on compensation FOR FOR MANAGEMENT 4 Advisory vote frequency 1-year 1-year MANAGEMENT Berkshire Hathaway Inc. Ticker: BRKb Security ID: 084670702 Meeting Date: 05/05/2012 Meeting Type: Annual Record Date: 03/07/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director Warren Buffett FOR FOR MANAGEMENT 1-02 Elect Director Charles Munger FOR FOR MANAGEMENT 1-03 Elect Director Howard Buffett FOR FOR MANAGEMENT 1-04 Elect Director Stephen Burke FOR FOR MANAGEMENT 1-05 Elect Director Susan Decker FOR FOR MANAGEMENT 1-06 Elect Director William Gates III FOR FOR MANAGEMENT 1-07 Elect Director David Gottesman FOR FOR MANAGEMENT 1-08 Elect Director Charlotte Guyman FOR FOR MANAGEMENT 1-09 Elect Director Donald Keough FOR FOR MANAGEMENT 1-10 Elect Director Thomas Murphy FOR FOR MANAGEMENT 1-11 Elect Director Ronald Olson FOR FOR MANAGEMENT 1-12 Elect Director Walter Scott, Jr. FOR FOR MANAGEMENT 2 Succession Planning AGAINST AGAINST SHAREHOLDER Best Buy Co. Inc. Ticker: BBY Security ID: 086516101 Meeting Date: 06/21/2012 Meeting Type: Annual Record Date: 04/23/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director Lisa Caputo FOR FOR MANAGEMENT 1-02 Elect Director Kathy Higgins Victor FOR FOR MANAGEMENT 1-03 Elect Director Gerard Vittecoq FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Executive compensation vote FOR AGAINST MANAGEMENT 4 Approval of shares to employee plan FOR AGAINST MANAGEMENT 5 Board Declassification FOR FOR SHAREHOLDER The Chubb Corporation Ticker: CB Security ID: 171232101 Meeting Date: 04/24/2011 Meeting Type: Annual Record Date: 03/02/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zoe Baird Budinger FOR FOR MANAGEMENT 1b Elect Director Sheila Burke FOR FOR MANAGEMENT 1c Elect Director James Cash, Jr. FOR FOR MANAGEMENT 1d Elect Director John Finnegan FOR FOR MANAGEMENT 1e Elect Director Lawrence Kellner FOR FOR MANAGEMENT 1f Elect Director Martin McGuinn FOR FOR MANAGEMENT 1g Elect Director Lawrence Small FOR FOR MANAGEMENT 1h Elect Director Jess Soderberg FOR FOR MANAGEMENT 1i Elect Director Daniel Somers FOR FOR MANAGEMENT 1j Elect Director James Zimmerman FOR FOR MANAGEMENT 1k Elect Director Alfred Zollar FOR FOR MANAGEMENT 2 To ratify independent auditor FOR FOR MANAGEMENT 3 To adopt executive compensation plan FOR FOR MANAGEMENT 4 Vote on political contributions FOR FOR SHAREHOLDER Colgate-Palmolive Company Ticker: CL Security ID: 194162103 Meeting Date: 05/11/2012 Meeting Type: Annual Record Date: 03/12/2012 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Nikesh Arora FOR FOR MANAGEMENT 1B Elect Director John Cahill FOR FOR MANAGEMENT 1C Elect Director Ian Cook FOR FOR MANAGEMENT 1D Elect Director Helene Gayle FOR FOR MANAGEMENT 1E Elect Director Ellen Hancock FOR FOR MANAGEMENT 1F Elect Director Joseph Jimenez FOR FOR MANAGEMENT 1G Elect Director Richard Kogan FOR FOR MANAGEMENT 1H Elect Director Delano Lewis FOR FOR MANAGEMENT 1I Elect Director J. Pedro Reinhard FOR FOR MANAGEMENT 1J Elect Director Steven Sadove FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT 4 Independent Board Chairman AGAINST FOR SHAREHOLDER Diamond Hill Financial Trends Fund Ticker: CL Security ID: 25264C101 Meeting Date: 04/17/2012 Meeting Type: Annual Record Date: 03/01/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Elect Director Franklin Golden FOR FOR MANAGEMENT 1-02 Elect Director Russell Page FOR FOR MANAGEMENT 1-03 Elect Director Fred Steingraber FOR FOR MANAGEMENT 1-04 Elect Donald Tomlin FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT Franklin Resources, Inc. Ticker: CL Security ID: 354613101 Meeting Date: 03/04/2012 Meeting Type: Annual Record Date: 01/17/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-A Elect Director Samuel Armacost FOR FOR MANAGEMENT 1-B Elect Director Charles Crocker FOR FOR MANAGEMENT 1-C Elect Director Joseph Hardiman FOR FOR MANAGEMENT 1-D Elect Director Charles Johnson FOR FOR MANAGEMENT 1-E Elect Director Gregory Johnson FOR FOR MANAGEMENT 1-F Elect Director Rupert Johnson, Jr. FOR FOR MANAGEMENT 1-G Elect Director Mark Pigott FOR FOR MANAGEMENT 1-H Elect Director Chutta Ratnathicam FOR FOR MANAGEMENT 1-I Elect Director Laura Stein FOR FOR MANAGEMENT 1-J Elect Director Anne Tatlock FOR FOR MANAGEMENT 1-K Elect Geoffrey Yang FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT Guggenheim Enhanced Equity Strategy Fund Ticker: GGE Security ID: 40167K100 Meeting Date: 04/26/2012 Meeting Type: Annual Record Date: 02/17/2012 # Proposal Mgt Rec Vote Cast Sponsor Election of Trustee Roman Friedrich III FOR AGAINST MANAGEMENT Election of Trustee Ronald Nyberg FOR AGAINST MANAGEMENT Hillenbrand Inc. Ticker: HI Security ID: 431571108 Meeting Date: 02/22/2012 Meeting Type: Annual Record Date: 12/16/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Edward Cloues FOR FOR MANAGEMENT 1-02 Election of Director Helen Cornell FOR FOR MANAGEMENT 1-03 Election of Director Eduardo Menasce FOR FOR MANAGEMENT 1-04 Election of Director Stuart Taylor, II FOR FOR MANAGEMENT 2 Executive compensation vote FOR FOR MANAGEMENT 3 Ratification of accounting firm FOR FOR MANAGEMENT Illinois Tool Works Inc. Ticker: ITW Security ID: 452308109 Meeting Date: 05/04/2012 Meeting Type: Annual Record Date: 03/06/2012 # Proposal Mgt Rec Vote Cast Sponsor 1A Election of Director Daniel Brutto FOR FOR MANAGEMENT 1B Election of Director Susan Crown FOR FOR MANAGEMENT 1C Election of Director Don Davis, Jr. FOR FOR MANAGEMENT 1D Election of Director James Griffith FOR FOR MANAGEMENT 1E Election of Director Robert McCormack FOR FOR MANAGEMENT 1F Election of Director Robert Morrison FOR FOR MANAGEMENT 1G Election of Director James Skinner FOR FOR MANAGEMENT 1H Election of Director David Smith, Jr. FOR FOR MANAGEMENT 1I Election of Director David Speer FOR FOR MANAGEMENT 1J Election of Director Pamela Strobel FOR FOR MANAGEMENT 1K Election of Director Kevin Warren FOR FOR MANAGEMENT 1L Election of Director Anre Williams FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 3 Executive compensation approval FOR FOR MANAGEMENT Johnson & Johnson Ticker: JNJ Security ID: 369604103 Meeting Date: 04/26/2012 Meeting Type: Annual Record Date: 02/28/2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director Mary Sue Coleman FOR FOR MANAGEMENT 1b Election of Director James Cullen FOR FOR MANAGEMENT 1c Election of Director Ian Davis FOR FOR MANAGEMENT 1d Election of Director Alex Gorsky FOR FOR MANAGEMENT 1e Election of Director Michael Johns FOR FOR MANAGEMENT 1f Election of Director Susan Lindquist FOR FOR MANAGEMENT 1g Election of Director Anne Mulcahy FOR AGAINST MANAGEMENT 1h Election of Director Leo Mullin FOR FOR MANAGEMENT 1i Election of Director William Perez FOR FOR MANAGEMENT 1j Election of Director Charles Prince FOR AGAINST MANAGEMENT 1k Election of Director David Satcher FOR FOR MANAGEMENT 1l Election of Director William Weldon FOR AGAINST MANAGEMENT 1m Election of Director Ronald Williams FOR FOR MANAGEMENT 2 Executive officer compensation FOR AGAINST MANAGEMENT 3 Approval of incentive plan FOR AGAINST MANAGEMENT 4 Ratification of accounting firm FOR FOR MANAGEMENT 5 Independent Board chairman AGAINST FOR SHAREHOLDER 6 Political Contributions AGAINST AGAINST SHAREHOLDER 7 Adoption of non-animal methods for training AGAINST AGAINST SHAREHOLDER Medtronic, Inc. Ticker: MDT Security ID: 585055106 Meeting Date: 08/25/2011 Meeting Type: Annual Record Date: 06/27/2011 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Richard Anderson FOR FOR MANAGEMENT 1-02 Election of Director David Calhoun FOR FOR MANAGEMENT 1-03 Election of Director Victor Dzau FOR FOR MANAGEMENT 1-04 Election of Director Omar Ishrak FOR FOR MANAGEMENT 1-05 Election of Director Shirley Jackson FOR FOR MANAGEMENT 1-06 Election of Director James Lenehan FOR FOR MANAGEMENT 1-07 Election of Director Denise O’Leary FOR FOR MANAGEMENT 1-08 Election of Director Kendall Powell FOR FOR MANAGEMENT 1-09 Election of Director Robert Pozen FOR FOR MANAGEMENT 1-10 Election of Director Jean-Pierre Rosso FOR FOR MANAGEMENT 1-11 Election of Director Jack Schuler FOR FOR MANAGEMENT 2 Ratification of accounting firm FOR FOR MANAGEMENT 2 Executive compensation approval FOR AGAINST MANAGEMENT 2 Frequency of say-on-pay 1-year 1-year MANAGEMENT Paychex, Inc. Ticker: PAYX Security ID: 704326107 Meeting Date: 10/11/2011 Meeting Type: Annual Record Date: 08/12/2011 # Proposal Mgt Rec Vote Cast Sponsor 1A Election of Director B. Thomas Golisano FOR FOR MANAGEMENT 1B Election of Director Joseph Doody FOR FOR MANAGEMENT 1C Election of Director David Flaschen FOR FOR MANAGEMENT 1D Election of Director Phillip Horsley FOR FOR MANAGEMENT 1E Election of Director Grant Inman FOR FOR MANAGEMENT 1F Election of Director Pamela Joseph FOR FOR MANAGEMENT 1G Election of Director Martin Mucci FOR FOR MANAGEMENT 1H Election of Director Joseph Tucci FOR FOR MANAGEMENT 1L Election of Director Joseph Velli FOR FOR MANAGEMENT 2 Advisory vote on compensation FOR FOR MANAGEMENT 3 Frequency of say-on-pay 1-year 1-year MANAGEMENT 4 Ratification of accounting firm FOR FOR MANAGEMENT Pepsico, Inc. Ticker: PEP Security ID: 713448108 Meeting Date: 05/02/2012 Meeting Type: Annual Record Date: 03/02/2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director S.L. Brown FOR FOR MANAGEMENT 1b Election of Director I.M. Cook FOR FOR MANAGEMENT 1c Election of Director D. Dublon FOR FOR MANAGEMENT 1d Election of Director V.J. Dzau FOR FOR MANAGEMENT 1e Election of Director R.L. Hunt FOR FOR MANAGEMENT 1f Election of Director A. Ibarguen FOR FOR MANAGEMENT 1g Election of Director I.K. Nooyi FOR AGAINST MANAGEMENT 1h Election of Director S.P. Rockefeller FOR FOR MANAGEMENT 1i Election of Director J.J. Schiro FOR FOR MANAGEMENT 1j Election of Director L.G. Trotter FOR FOR MANAGEMENT 1k Election of Director D. Vasella FOR FOR MANAGEMENT 1l Election of Director A. Weissner FOR FOR MANAGEMENT 2 Approval of public accountants FOR FOR MANAGEMENT 3 Approval of executive compensation FOR AGAINST MANAGEMENT 4 Approval of incentive plan FOR AGAINST MANAGEMENT 5 Lobbying practices AGAINST AGAINST SHAREHOLDER 6 Risk oversight committee AGAINST AGAINST SHAREHOLDER 7 Independent chairman FOR AGAINST SHAREHOLDER The Procter & Gamble Company Ticker: PG Security ID: 742718109 Meeting Date: 10/11/2011 Meeting Type: Annual Record Date: 08/12/2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director Angela Braly FOR FOR MANAGEMENT 1b Election of Director Kenneth Chenault FOR FOR MANAGEMENT 1c Election of Director Scott Cook FOR FOR MANAGEMENT 1d Election of Director Susan Desmond-Hellman FOR FOR MANAGEMENT 1e Election of Director Robert McDonald FOR FOR MANAGEMENT 1f Election of Director W. James McNerney, Jr. FOR FOR MANAGEMENT 1g Election of Director Johnathan Rodgers FOR FOR MANAGEMENT 1h Election of Director Margaret Whitman FOR FOR MANAGEMENT 1i Election of Director Mary Wilderotter FOR FOR MANAGEMENT 1j Election of Director Patricia Woertz FOR FOR MANAGEMENT 1k Election of Director Ernesto Zedillo FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Say on pay FOR FOR MANAGEMENT 4 Say on pay frequency 1-year 1-year MANAGEMENT 5 Amend articles of incorporation FOR FOR MANAGEMENT 6 Cumulative voting AGAINST FOR SHAREHOLDER 7 Animal Testing AGAINST AGAINST SHAREHOLDER 8 Electioneering contributions AGAINST AGAINST SHAREHOLDER Sigma-Aldrich Corporation Ticker: SIAL Security ID: 826552101 Meeting Date: 05/01/2012 Meeting Type: Annual Record Date: 03/02/2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Election of Director Rebecca Bergman FOR FOR MANAGEMENT 1b Election of Director George Church FOR FOR MANAGEMENT 1c Election of Director Lee McCollum FOR FOR MANAGEMENT 1d Election of Director Avi Nash FOR FOR MANAGEMENT 1e Election of Director Steven Paul FOR FOR MANAGEMENT 1f Election of Director J. Pedro Reinhard FOR FOR MANAGEMENT 1g Election of Director Rakesh Sachdev FOR FOR MANAGEMENT 1h Election of Director Dean Spatz FOR FOR MANAGEMENT 1i Election of Director Barrett Toan FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT Stryker Corporation Ticker: SYK Security ID: 863667101 Meeting Date: 04/24/2012 Meeting Type: Annual Record Date: 03/05/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Howard Cox, Jr. FOR FOR MANAGEMENT 1-02 Election of Director Srikant Datar FOR FOR MANAGEMENT 1-03 Election of Director Roch Doliveux FOR FOR MANAGEMENT 1-04 Election of Director Louise Francesconi FOR FOR MANAGEMENT 1-05 Election of Director Allan Golston FOR FOR MANAGEMENT 1-06 Election of Director Howard Lance FOR FOR MANAGEMENT 1-07 Election of Director William Parfet FOR FOR MANAGEMENT 1-08 Election of Director Ronda Stryker FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Approval of article of incorporation change FOR FOR MANAGEMENT 4 Approval of performance goals FOR FOR MANAGEMENT 5 Advisory vote on executive compensation FOR FOR MANAGEMENT Sysco Corporation Ticker: SYY Security ID: 871829107 Meeting Date: 11/16/2011 Meeting Type: Annual Record Date: 09/19/2011 # Proposal Mgt Rec Vote Cast Sponsor 1A Election of Director Judith Craven FOR FOR MANAGEMENT 1B Election of Director William Delaney FOR FOR MANAGEMENT 1C Election of Director Larry Glasscock FOR FOR MANAGEMENT 1D Election of Director Richard Tilghman FOR FOR MANAGEMENT 2 Approval of executive compensation FOR FOR MANAGEMENT 3 Frequency of say on pay votes 1-year 1-year MANAGEMENT 4 Bylaw change FOR FOR MANAGEMENT 5 Ratification of accounting firm FOR FOR MANAGEMENT Waters Corporation Ticker: WAT Security ID: 941848103 Meeting Date: 05/09/2012 Meeting Type: Annual Record Date: 03/15/2012 # Proposal Mgt Rec Vote Cast Sponsor 1-01 Election of Director Joshua Bekenstein FOR FOR MANAGEMENT 1-02 Election of Director Michael Berendt FOR FOR MANAGEMENT 1-03 Election of Director Douglas Berthiaume FOR FOR MANAGEMENT 1-04 Election of Director Edward Conrad FOR FOR MANAGEMENT 1-05 Election of Director Laurie Glimcher FOR FOR MANAGEMENT 1-06 Election of Director Christopher Kuebler FOR FOR MANAGEMENT 1-07 Election of Director William Miller FOR FOR MANAGEMENT 1-08 Election of Director Joann Reed FOR FOR MANAGEMENT 1-09 Election of Director Thomas Salice FOR FOR MANAGEMENT 2 Ratification of public accounting firm FOR FOR MANAGEMENT 3 Advisory vote on executive compensation FOR FOR MANAGEMENT 4 Advisory 2012 executive incentive plan FOR FOR MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE CAPITAL GROWTH FUND, INC. By: /s/ Luke E. Sims Luke E. Sims, President Date: July 17, 2012
